           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

REGINALD DUNAHUE
ADC #106911                                                PLAINTIFF

v.                    No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                         DEFENDANTS

                                ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Ng 67, and overrules Dunahue's objections,
NQ 71-72. FED. R. CIV. P. 72(b)(3). Courts must view prisoners' requests
for injunctive relief "with great caution because judicial restraint is
especially called for in dealing with the complex and intractable
problems of prison administration." Goff v. Harper, 60 F.3d 518,520 (8th
Cir. 1995) (quotation omitted). Viewed with that caution, Dunahue's
motion doesn't show that irreparable harm is likely without a

preliminary injunction. It is therefore denied. NQ 64.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
